Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Takashi Saito on 07/20/2022.

Cancel claim 2

In the Claims, claim 6, change “The semiconductor device of clam 6, “to -- The semiconductor device of claim 1 --.
In the Claims, claim 10, change “The semiconductor device as claimed in claim 2, “to -- The semiconductor device as claimed in claim 1 --.

1. (Currently Amended) A semiconductor device, comprising:
	a substrate;
	a fin structure formed over the substrate and having a channel region;
	an isolation structure, from which the channel region protrudes; 
	a gate structure formed over the channel region; and
	a spacer formed on a sidewall of the gate structure, wherein: 
	a bottom part of the gate structure below a level of a bottom of the spacer penetrates into the isolation structure, [[and]]
	a width of the bottom part of the gate structure in a direction along which the fin structure extends varies along a vertical direction,
the gate structure comprises a gate dielectric layer and a gate electrode layer, and 
a piece of a dielectric material is disposed between the spacer and the isolation structure and is made of a different material than the gate dielectric layer.

13. (Currently Amended) A semiconductor device, comprising:
a substrate;
a fist fin structure and a second fin structure, each of which is formed over the substrate and has a channel region;
an isolation structure, from which the channel region protrudes; 
a first gate structure formed over the channel region of the first fin structure; 
a second gate structure formed over the channel region of the second fin structure; and
a separation plug disposed between the first gate structure and the second gate structure, 
wherein a part of the first gate structure and a part of the second gate structure are disposed between a bottom of the separation plug and the isolation structure,
the first and the second gate structure comprises a gate dielectric layer and a gate electrode layer, and 
a piece of a dielectric material is disposed between a spacer that is formed on a sidewall of the first and the second gate structure and the isolation structure and is made of a different material than the gate dielectric layer.

17. (Currently Amended) A semiconductor device, comprising:
a substrate;
a fist pair of fin structures and a second pair of fin structures, each of which is formed over the substrate and has a channel region protruding from an isolation structure; 
a first gate structure formed over the channel region of each of the first pair of fin structures; 
a second gate structure formed over the channel region of each of the second pair of fin structures; and
a first separation plug disposed between the first gate structure and the second gate structure, 
wherein a part of the first gate structure and a part of the second gate structure penetrate below the separation plug, respectively,
each of the first and the second gate structures comprises a gate dielectric layer and a gate electrode layer, and 
a piece of a dielectric material is disposed between a spacer that is formed on a sidewall of the first and the second gate structure and the isolation structure and is made of a different material than the gate dielectric layer.


Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “a bottom part of the gate structure below a level of a bottom of the spacer penetrates into the isolation structure, and a piece of a dielectric material is disposed between the spacer and the isolation structure and is made of a different material than the gate dielectric layer” taken in combination with all other limitations of each respective independent claim 1. 
Dependent claims 3-12 are inherit the above allowable subject matter and are similarly allowed.
With respect to independent claim 13, the prior art of record fails to teach or render obvious the combination of limitations of claim 13 “wherein a part of the first gate structure and a part of the second gate structure are disposed between a bottom of the separation plug and the isolation structure, and a piece of a dielectric material is disposed between a spacer that is formed on a sidewall of the first and the second gate structure and the isolation structure and is made of a different material than the gate dielectric layer” taken in combination with all other limitations of each respective independent claim 13.
Dependent claims 14-16 are inherit the above allowable subject matter and are similarly allowed.
With respect to independent claim 17, the prior art of record fails to teach or render obvious the combination of limitations of claim 17 “wherein a part of the first gate structure and a part of the second gate structure penetrate below the separation plug, respectively, and a piece of a dielectric material is disposed between a spacer that is formed on a sidewall of the first and the second gate structure and the isolation structure and is made of a different material than the gate dielectric layer” taken in combination with all other limitations of each respective independent claim 17.
Dependent claims 18-20 are inherit the above allowable subject matter and are similarly allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wu et al. (US Pub # 2016/0049467), Tsai et al. (US Pub # 2015/0179503), Xie et al. (US Pub # 2015/0129934), Liaw (US Pub# 2015/0115334), Liu et al. (US Pub# 2013/0277686), Chang et al. (US Pub# 2009/0278196), Kelly et al. (US Pat# 9,385,197).
Wu discloses a semiconductor device (Fig. 13), comprising a substrate (10), a fin structure (41) formed over the substrate (10) and having a channel region (41’), a gate structure (50) formed over the channel region (41’) and the gate structure (50) comprises a gate dielectric layer (501) and a gate electrode layer (502).
Tsai discloses a semiconductor device (Fig. 1A), comprising a substrate (20), a fin structure (104) formed over the substrate (20) and having a channel region (112), an isolation structure (106), from which the channel region (112) protrudes, a gate structure (108) formed over the channel region (112) and the gate structure (108) comprises a gate dielectric layer (115) and a gate electrode layer (117).
Xie discloses a semiconductor device (Fig. 3J), comprising a substrate (102), a fin structure (110) formed over the substrate (102) and having a channel region (140), an isolation structure (112), from which the channel region (140) protrudes, a gate structure (120) formed over the channel region (140) and the gate structure (120) comprises a gate dielectric layer (170) and a gate electrode layer (166) and a bottom part of the gate structure (120) below a level of a bottom of the spacer (172).
Liaw discloses a semiconductor device (Fig. 2G), comprising a substrate (202), a fist fin structure (204) and a second fin structure (another 204), each of which is formed over the substrate (202) and has a channel region (channel regions are between the source and drain regions underneath a gate device ¶0002), an isolation structure (208), from which the channel region protrudes, a first gate structure (224 and 226, 227) formed over the channel region of the first fin structure (204), a second gate structure (another 224 and 226, 227) formed over the channel region of the second fin structure (another 204) and a separation plug (combinations of 212 and 214) disposed between the first gate structure (224 and 226, 227) and the second gate structure (another 224 and 226, 227), wherein a part of the first gate structure (224 and 226, 227) and a part of the second gate structure (another 224 and 226, 227) are disposed between a bottom of the separation plug (212, 214) and the isolation structure (208), the first and the second gate structure (224 and 226, 227) comprises a gate dielectric layer (224) and a gate electrode layer (226, 227).
Liu discloses a semiconductor device (Fig. 14), comprising a substrate (200), a fin structure (200a) formed over the substrate (200) and having a channel region (not labeled), an isolation structure (200b), from which the channel region protrudes, a gate structure (216) formed over the channel region and the gate structure (216) comprises a gate dielectric layer (211) and a gate electrode layer (212), a width of the bottom part of the gate structure (216) in a direction along which the fin structure (200a) extends varies along a vertical direction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896